179 F.3d 956
The UNAUTHORIZED PRACTICE OF LAW COMMITTEE, Plaintiff-Appellee,v.PARSONS TECHNOLOGY, INC., doing business as Quicken FamilyLawyer, Defendant-Appellant.
No. 99-10388.
United States Court of Appeals,Fifth Circuit.
June 29, 1999.

Mark Allen Ticer, Dallas, TX, for Plaintiff-Appellee.
David John Schenck, Darrell E. Jordan, Robert Matthew Molash, Samuel Vincent Jones, Hughes & Luce, Dallas, TX, for Defendant-Appellant.
Appeal from the United States District Court for the Northern District of Texas; Barefoot Sanders, Judge.
Before KING, Chief Judge, and SMITH and BARKSDALE, Circuit Judges.
PER CURIAM:


1
Defendant-appellant Parsons Technology, Inc. appeals the district court's grant of summary judgment in favor of plaintiff-appellee, The Unauthorized Practice of Law Committee, and the court's subsequent order permanently enjoining defendant-appellant from selling and distributing its software programs, Quicken Family Lawyer Version 8.0 and Quicken Family Lawyer '99, within the state of Texas.  The district court based its decision on its determination that the sale and distribution of the software constitutes the "practice of law" under TEXAS GOVERNMENT CODE ANNOTATED § 81.101 (1998).  See Unauthorized Practice of Law Committee v. Parsons Technology, Inc., No. Civ.A.3:97:CV-2859H, 1999 WL 47235, at * 6 (N.D. Tex.  Jan 22, 1999); see also TEX.  GOV'T CODE ANN. § 81.101(a) (1998) (stating that the "practice of law" includes, inter alia, "the giving of advice or the rendering of any service requiring the use of legal skill or knowledge, such as preparing a will, contract, or other instrument, the legal effect of which under the facts and conclusions involved must be carefully determined").


2
Subsequent to the filing of this appeal, however, the Texas Legislature enacted an amendment to § 81.101 providing that "the 'practice of law' does not include the design, creation, publication, distribution, display, or sale ... [of] computer software, or similar products if the products clearly and conspicuously state that the products are not a substitute for the advice of an attorney," effective immediately.  H.B. 1507, 76th Leg., Reg. Sess.  (Tex.1999).  We therefore VACATE the injunction and judgment in favor of plaintiff-appellee and REMAND to the district court for further proceedings, if any should be necessary, in light of the amended statute.  Each party shall bear its own costs.